Case 5:18-cv-06164-EJD Document 83

Katherine A Fairchild

ProSe . . , one,
katie. fairchild93@gmail.com —
2948 W 137608

Riverton, UT 84065

801-935-7490

Filed 08/24/20 Page 1of3

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DEVISION

 

Matt Matic, an individual and California
Resident, and Zak Harris, an individual and
Florida Resident,

Plaintiffs

Vv

GOOGLE, INC. and ALPHABET, INC.,

Defendants

 

Casé No. 5:18-cv-06164-EJD (VKD)
Judge Edward J Davila
Request for Exclusion from Google Plus

Data Litigation Class Action Settlement
Agreement

 

Upon review and consideration of the proposed settlement terms in the above-entitled

case, I, Katherine A Fairchild, settlement class member, hereby submit my request for exclusion

from the Google Plus Data Litigation Class Action Settlement Agreement.

Ido so with the understanding that I waive my right to receive settlement funds or awards

set forth in this case.

I hereby reserve my right to independently pursue claims alleged in this case against

Google, Inc. and Alphabet, Inc. if deemed necessary.

‘Dated this 13" day of August, 2020

RECEIVED
AUG 24 7029

SUSAN ¥. Soo,
nor RETA cou
SAN Jee CALIFORNIA

/s/ Katherine A Fairchild
KATHERINE A FAIRCHILD
Settlement Class Member
Case 5:18-cv-06164-EJD Document 83 Filed 08/24/20 Page 2 of 3

Certificate of Service

1, Katherine A Fairchild, hereby certify that a copy of the attached document was sent to the
following people for case 5:]8-cv-06164-EJD (VKD) by mail or email as indicated below on
August 13, 2020:

San Jose Courthouse
280 South 1* Street
San Jose, CA 95113

Morgan Complex Litigation Group
Ryan J McGee
rmegee@forthepeople.com

John A Yanchunis
jyanchunis@forthepeople.com

Arnold Professional Law Corporation
Clayeo C Arnold

carnold@justice4 you.com

Joshua H Watson
jwatson@justice4you.com

Franklin D Azar & Associates, PC
Franklin D Azar

azar f@fdazar.com

Margeaux R Azar
azarm@fdazar.com
Case 5:18-cv-06164-EJD Document 83 Filed 08/24/20 Page 3 of 3

ATHERINEFAIRCHILD)
948W13760S, set Ke cry res SE

D

ATTN: JUDGE EDWARD J DAVILA!

 

fa a aoe ees
2 EE ES

~SAN JOSE COURTHOUSE | Wee
_280 SOUTH 1ST STREET | fos ee
SAN JOSE, CA 95113. Gs ie

cl

SHAD anenpaed pea eek g a peep fed llyasfo pal ill)
